BkAssist® Software Copyright© 2010-2017 by Walter Oney. A|l rights reserved.

CaSe:lQ-Oll€?-jtg Doc #:1-3 Filed: 03/22/19 Page 1 of 1

Fill in this information to identify your case:

Debtor1 Jake G, Berles

 

Debtor 2
{Spcusa. irrillng] |:| Check lf this ls an amended

filing
Unlted States Bankruptcy Court for the Western Distrlct of Michlgan

Case number
(lf known]

 

 

 

Officia| Form 108
Statement of intention for individuals Filing Under Chapter 7 12:15

 

if you are an individual filing under chapter 7, you must fl|l out this form lf:

o creditors have claims secured by your property, or
o you have leased personal property and the lease has not explred.

You must file this form with the court within 30 days after you tile your bankruptcy petition or by the date set for the meeting of credltors,
whichever ls earlier, unless the court extends the time for cause. ‘r'ou must also send copies to the creditors and lessors you list on the form.

lt two married people are filing together |n ajoint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Hold Secured Claims
§ For any creditors that you listed in Part 1 of Schedute D: Credr'l‘ors Who Hold Clar'ms Secured by Property (Official Form 106D). till
_ in the information below.

_ identify the creditor and the property that is collateral What do you intend to do with the property that ` Dld you claim the
g - secures a debt? property as exempt
' on Schedule C?

List Your Unexpired Personal Property Leases

j For any unexpired personal property lease that you listed in Scheduie G: Executory Corrtracts and Unerrpired Leases (tjfncial Form
l 106(3}. till in the information below. Do not list real estate leases. Unexpr'red leases are leases that are still in effect; the lease

z period has not yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. §

- 365(P)(2)-

Describe your unexpired personal property lease Wlil the lease he
. assumed?

_` Under penalty of 'perjury, l declare that '| have indicated my intention about any property of my estate that secures-a debt and any
5 personal property that is subject to an unexpired lease.

7 ,r-' / H\`,'
/ _` _ <`/`
aware G. series /<_/:’, /i L.F"L»' /'_/--¢¢,-/~:“' 03r2112019

 

 

Signature of Debtor1 / / / ' Date
__ _J,, ,
03)'2 1 120 1 9
Slgnature of Debtor 2 Date

Ott'rcial Form 103 Statement of intention for individuals Fi|ing Under Chapter 7 Page 1

